EXHIBIT 99.1 NEWS FOR IMMEDIATE RELEASE July 18, 2007For Further Information Contact: Paul M. Limbert President and Chief Executive Officer or Robert H. Young Executive Vice President and Chief Financial Officer (304) 234-9000 NASDAQ Symbol: WSBC Website: www.wesbanco.com WesBanco Announces Increased Second Quarter 2007 Results Wheeling, WV… Paul M. Limbert, President and Chief Executive Officer of WesBanco, Inc., (NASDAQ: WSBC) a Wheeling, West Virginia based multi-state bank holding company, today announced increased earnings for the second quarter and year-to-date ended June 30, 2007. Net income for the quarter ended June 30, 2007 was $12.3 million, an increase of $1.0 million over the $11.3 million of net income for the second quarter of 2006, while diluted earnings per share for the quarter were $0.59 per share compared to $0.52 per share for 2006.Second quarter results improved from last year due to a reduced loan loss provision, an increase in non-interest income, and a lower income tax provision. The tax provision decreased by $1.6 million due to an adjustment to correct the recognition of deferred taxes from prior periods on certain tax exempt income amounts. This adjustment was not material to any one prior period since its inception. The improvements in the second quarter were partially offset by lower net interest income. On a diluted per share basis, core operating earnings were $0.51 per share, as compared to $0.52 per share in 2006.Core operating return on average assets improved to 1.19% from last year’s 1.08% and return on average equity increased to 11.72% from 10.74%. For the year-to-date period, earnings per share were $1.15 versus last year’s $0.77, an increase of 49.4%, on net income of $24.2 million as compared to $16.8 million, with core operating earnings excluding certain gains and charges, and the tax benefit noted above, up 10.6% to $1.04 per share from $0.94 per share last year. “Results for the second quarter on a core basis were in line with our expectations given the difficult interest rate and competitive operating environment and current Midwest economic factors and market demographics, said Mr. Limbert. “While our net interest margin was down somewhat in the second quarter as compared to the prior year, we were able to make up for the reduction in net interest income by improving non-interest income from trust, securities and mortgage businesses, increased service charge activity from our marketing campaigns, a current non-interest income revenue enhancement program, and higher bank-owned life insurance income. Despite other financial organizations noting credit problems throughout the Midwest, our loan portfolio continues to perform better than our expectations for the year, leading to lower loan loss provisions as compared to year ago levels and lower non-performing asset and net charge-off ratios so far in 2007.” “We recently opened a new office in the Gahanna (Columbus), Ohio market, replacing an older, existing facility in the same vicinity, and we are well along in constructing a new, state-of-the art banking center in the Highlands/Cabela’s retail shopping destination development between Wheeling, West Virginia and Washington, Pennsylvania which we will open in September,” said Mr. Limbert. “These new facilities will serve to enhance WesBanco’s presence in these markets and further improve customer service. We implemented new commercial WesBanco Announces Increased Second Quarter 2007 ResultsPage 2 loan platform technology during this quarter which should positively enhance loan delivery timeframes and provide for greater efficiencies. We also intend to upgrade our core processing technology platform later this year, with the board recently approving a mainframe and related operating system replacement strategy for fourth quarter implementation at an overall cost of approximately $2.4 million that will provide both cost and operating efficiencies over the present platform.” Highlights for the second quarter and six months year-to-date include the following: · Net interest income for the second quarter decreased $1.7 million or 5.4% compared to the second quarter of 2006 as a result of the flat and inverted yield curve environment over much of the last year experienced by the banking industry, and a lower balance sheet size primarily as a result of the prior year’s intentional repositioning and reduction in the investment and fixed rate mortgage loan portfolios. Year-to-date, the margin was 3.52% versus 3.47% for the first half of 2006, with the better performance reflective of the smaller, more profitable balance sheet post-restructuring, enhanced somewhat by controlled deposit cost increases, loan yield increases and a greater mix of average non-interest bearing deposit accounts. Lower overall loan growth has also impacted both net interest income and the margin.The net interest margin for the second quarter was 3.46% as compared to 3.54% for the prior year, and 3.56% for the first quarter. · The increase in non-interest income for the second quarter of 8.6% was due to a 9.8% increase in trust fees, a 6.0% increase in service charge income, and net proceeds from a bank-owned life insurance claim of $0.9 million. Also, WesBanco recognized $0.9 million in gains on early calls of FHLB advances in the quarter, as compared to $1.0 million in the prior year’s quarter, and losses on disposal of fixed assets of $0.2 million. On a year-to-date basis, non-interest income was up 49.9% or $8.9 million due primarily to the prior year’s recognized impairment loss of $8.0 million on the investment portfolio restructuring. Also last year, WesBanco recognized $2.6 million in net gain on the sale of four branches in Ritchie County, and for the six months year-to-date in 2007 a deferred gain on the sale of a former branch facility of $1.0 million was recorded. Excluding the effects of these items, non-interest income year-over-year was up 10.6%. The increase in year-to-date core non-interest income was due to higher trust fees of $0.6 million, service charges on deposits of $0.3 million, improved securities brokerage revenues, increased mortgage banking income from sales to the secondary market and $0.7 million in security sale gains. · The provision for credit losses decreased $0.5 million in the second quarter of 2007 as compared to second quarter 2006 primarily due to lower net charge-offs and non-performing loans. The allowance for loan losses as a percentage of total loans increased to 1.13% at June 30, 2007, from 1.05% at the end of the second quarter of 2006, primarily due to regional economic conditions exhibited in banks’ generally experiencingrecord levels of residential real estate foreclosures and the potential resulting impact on estimated credit losses inherent in our residential loan portfolio.However, WesBanco does not have any material exposure to sub-prime residential real estate loans, which other banking organizations have announced recently as problem assets.Non-performing assets, which improved as compared to the first quarter as well as last year’s second quarter, decreased primarily through payoffs and improvements in loan quality. Net charge-offs to average loans decreased to 0.19% for the quarter as compared to 0.54% for the second quarter of 2006, and year-to-date, net charge-offs were 0.21% as compared to 0.36% for last year. During the period, a provision for credit losses on unfunded loan commitments was established for $0.3 million as part of the quarter’s total $1.8 million overall provision for credit losses. Year-to-date, the total provision decreased 34.0% to $3.2 million from $4.9 million. WesBanco Announces Increased Second Quarter 2007 ResultsPage 3 · Non-interest expense was flat for the second quarter as compared to the prior year period and was up $0.6 million from the first quarter of 2007 due to higher planned marketing expense.Year-to-date, total expenses were down $0.4 million primarily due to last year’s first quarter restructuring charge of $0.5 million for mortgage back-office operations, with higher salaries and benefits expense offset by lower overall marketing expense. Full-time equivalent employees were 1,191 at June 30, 2007 as compared to 1,176 the prior year.The decrease in marketing expenses year-to-date was due to higher customer incentive expense related to last year’s marketing campaigns as compared to the current campaign’s related expense. Such campaigns have been primarily focused on increasing both the number of checking and savings accounts and related current account balances for accounts opened in last year’s campaigns, higher levels of new consumer loans and improved deposit service charge and activity fee income. · The provision for income taxes decreased $1.1 million compared to the second quarter of 2006 due primarily to the correction of prior period amounts related to the accumulation of deferred taxes on a small portion of the municipal bond investment portfolio.These bonds were purchased at a discount, the accretion for which was previously treated as a future taxable timing difference. The bonds were discovered to have certain tax-exempt attributes of purchased zero coupon bonds, acquired by the Bank in its investment portfolio since the late 1990’s and in a prior acquisition, and therefore, the accretion of the discount should not have been treated as taxable. The total amount of related book accretion recognized in income to date was $4.6 million, creating life to date deferred taxes of approximately $1.6 million. Since this amount had built up over many years, the impact on each of the prior periods was not material. Therefore, WesBanco has made a current period adjustment to correct the prior period accrual in accordance with SEC Staff Accounting Bulletin #108 and other related accounting guidance. For 2007 year-to-date, the effective tax rate, without the aforementioned tax adjustment, increased to 22.7% as compared to 19.6% in the second quarter of 2006, due primarily to higher taxable income and a lower percentage of tax-exempt income to total income. · Total loans at June 30, 2007 decreased $79.8 million or 2.7% compared to June 30, 2006 due to planned decreases in residential real estate loans and customer payoffs of home equity lines of credit. Loan growth over the last year has been somewhat restrained due to the Bank’s strategy of selling most residential mortgages to the secondary market, reduced market opportunities for residential mortgages, construction loans and home equity loans in the current higher interest rate environment, accelerated payoffs of commercial real estate loans, lower overall commercial line usage, and a focus on obtaining appropriate interest rate spreads on new loans in a more competitive lending environment. · Total deposits were up $24.2 million or 0.8% over last year primarily due to increases in certificates of deposit and interest and non-interest bearing demand deposits. As a result of the current interest rate environment, customers are favoring shorter-term CD’s and money market accounts, while new checking account campaigns have improved demand deposit account balances. Deposits were flat with year-end levels, as WesBanco continues to focus on management strategies to control deposit costs as best as is possible in the current competitive rate environment. · FHLB and other short-term borrowings decreased to $463.0 million as of June 30, 2007, from $577.5 million at June 30, 2006, a $114.5 million or 19.8% reduction.Borrowings were $812.2 million before the restructuring at the end of last year’s first quarter. These borrowings as a percent of total assets decreased to 11.6% from 14.1% at the end of the prior year’s second quarter. Total investment securities have dropped since the end of the first quarter of 2006 due to restructuring the size of the balance sheet WesBanco Announces Increased Second Quarter 2007 ResultsPage 4 in a flat interest rate environment. The decreased balance sheet size has improved capital ratios over the past year with tangible equity improving to 6.80% at June 30, 2007. · For the quarter ended June, 2007, WesBanco repurchased a total of 201,145 common shares at an average price of $31.08 per share.Year-to-date shares repurchased totaled 761,398 at $31.43 per share. WesBanco has 868,600 shares remaining for repurchase under the current repurchase plan approved by the Board of Directors in March, 2007. WesBanco is a multi-state bank holding company with total assets of approximately $4.0 billion, operating through 78 banking offices, one loan production office, and 110 ATMs in West Virginia, Ohio, and Pennsylvania.WesBanco’s banking subsidiary is WesBanco Bank, Inc., headquartered in Wheeling, West Virginia.In addition, WesBanco operates an insurance brokerage company, WesBanco Insurance Services, Inc., and a full service broker/dealer, WesBanco Securities, Inc. that also operates Mountaineer Securities, WesBanco’s discount brokerage operation. A reconciliation of GAAP basis net income to core operating earnings is found on the last table of this release. Forward-looking statements in this press release relating to WesBanco’s plans, strategies, objectives, expectations, intentions and adequacy of resources, are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. The information contained in this press release should be read in conjunction with WesBanco’s 2006 Annual Report on Form 10-K and March 31, 2007 Form 10-Q, filed with the Securities and Exchange Commission (“SEC”), which is available at the SEC’s website www.sec.gov or at WesBanco’s website, www.wesbanco.com. Investors are cautioned that forward-looking statements, which are not historical fact, involve risks and uncertainties, including those detailed in WesBanco’s 2006 Annual Report on Form 10-K filed with the SEC under the section “Risk Factors.”Such statements are subject to important factors that could cause actual results to differ materially from those contemplated by such statements, including without limitation, the effects of changing regional and national economic conditions; changes in interest rates, spreads on earning assets and interest-bearing liabilities, and associated interest rate sensitivity; sources of liquidity available to the parent company and its related subsidiary operations; potential future credit losses and the credit risk of commercial, real estate, and consumer loan customers and their borrowing activities; actions of the Federal Reserve, State of West Virginia Division of Banking, Federal Deposit Insurance Corporation, the SEC, the NASDAQ, the National Association of Securities Dealers and other regulatory bodies; potential legislative and federal and state regulatory actions and reform; competitive conditions in the financial services industry; rapidly changing technology affecting financial services and/or other external developments materially impacting WesBanco’s operational and financial performance. WesBanco does not assume any duty to update forward-looking statements. WESBANCO, INC. Consolidated Selected Financial Highlights Page 5 (unaudited, dollars in thousands, except per share amounts) For the Three Months Ended For the Six Months Ended June 30, June 30, Statement of income 2007 2006 % Change 2007 2006 % Change Interest income $57,812 $55,994 3.25% $115,005 $112,441 2.28% Interest expense 28,626 25,130 13.91% 55,826 50,594 10.34% Net interest income 29,186 30,864 (5.44%) 59,179 61,847 (4.31%) Provision for credit losses 1,776 2,263 (21.52%) 3,236 4,903 (34.00%) Net interest income after provision for credit losses 27,410 28,601 (4.16%) 55,943 56,944 (1.76%) Non-interest income Trust fees 3,885 3,537 9.84% 8,223 7,595 8.27% Service charges on deposits 4,431 4,179 6.03% 8,314 7,976 4.24% Net securities gains/(losses) 39 92 (57.61%) 717 (7,850) 109.13% Other income 4,202 3,382 24.25% 7,559 6,418 17.78% Gain on sale of branch offices (1) 0 153 (100.00%) 980 2,618 (62.57%) Gains on early extinguishment of debt 895 1,047 (14.52%) 895 1,047 (14.52%) Total non-interest income 13,452 12,390 8.57% 26,688 17,804 49.90% Non-interest expense Salaries and employee benefits 13,815 13,315 3.76% 27,693 26,731 3.60% Net occupancy 1,866 1,866 0.00% 3,869 3,879 (0.26%) Equipment 1,884 1,993 (5.47%) 3,786 4,023 (5.89%) Amortization of intangible assets 596 633 (5.85%) 1,192 1,266 (5.85%) Marketing expense 1,414 1,837 (23.03%) 2,036 2,911 (30.06%) Restructuring expenses (2) - - 0.00 % - 540 (100.00%) Other operating expenses 7,397 7,344 0.72% 14,781 14,450 2.29% Total non-interest expense 26,972 26,988 (0.06%) 53,357 53,800 (0.82%) Income before provision for income taxes 13,890 14,003 (0.81%) 29,274 20,948 39.75% Provision for income taxes (4) 1,595 2,742 (41.83%) 5,032 4,103 22.64% Net income $12,295 $11,261 9.18% $24,242 $16,845 43.91% Taxable equivalent net interest income $31,133 $33,046 (5.79%) $63,138 $66,349 (4.84%) Per common share data Net income per common share - basic $0.59 $0.52 13.46% $1.15 $0.77 49.54% Net income per common share - diluted $0.59 $0.52 13.46% $1.15 $0.77 49.54% Dividends declared $0.275 $0.265 3.77% $0.55 $0.53 3.77% Book value (period end) $19.54 $19.13 2.12% Tangible book value (period end) $12.60 $12.41 1.54% Average shares outstanding - basic 20,838,798 21,893,943 (4.82%) 21,053,868 21,915,824 (3.93%) Average shares outstanding - diluted 20,884,156 21,946,829 (4.84%) 21,103,429 21,970,952 (3.95%) Period end shares outstanding 20,759,920 21,783,350 (4.70%) Selected ratios Return on average assets 1.23% 1.09% 12.80% 1.22% 0.80% 52.10% Return on average equity 12.12% 10.83% 11.87% 11.94% 8.16% 46.34% Yield on earning assets (3) 6.60% 6.23% 5.94% 6.60% 6.12% 7.84% Cost of interest bearing liabilities 3.61% 3.05% 18.36% 3.50% 2.99% 17.06% Net interest spread (3) 2.99% 3.18% (5.97%) 3.10% 3.13% (0.96%) Net interest margin (3) 3.46% 3.54% (2.26%) 3.52% 3.47% 1.44% Efficiency (3) 60.50% 59.40% 1.85% 59.40% 63.93% (7.09%) Average loans to average deposits 94.88% 97.82% (3.00%) 95.79% 97.80% (2.05%) Annualized net loan charge-offs/average loans 0.19% 0.54% (65.15%) 0.21% 0.36% (40.79%) Effective income tax rate (4) 11.48% 19.58% (41.35%) 17.19% 19.59% (12.25%) (1) March 2007 includes gain on sale of branch facility which was replaced with a new facility whereas March 2006 includes gain on sale of Ritchie County branches and associated operations. (2) Restructuring costs are associated with a reduction in WesBanco's workforce through layoffs. (3) The yield on earning assets, net interest margin, net interest spread and efficiency ratios are presented on a fully taxable-equivalent (FTE) and annualized basis. The FTE basis adjusts for the tax benefit of income on certain tax-exempt loans and investments.WesBanco believes this measure to be the preferred industry measurement of net interest income and provides a relevant comparison between taxable and non-taxable amounts. (4) The 2nd quarter of 2007 income tax provision includes a $1.6 million credit to correct the recognition of the cumulative benefit of tax exempt accretion, as of December 31, 2006, of original issue discount on tax exempt bonds, net of non-deductible purchase premium, by writing off deferred taxes provided on this net accretion prior to 2007. WESBANCO, INC. Consolidated Selected Financial Highlights Page 6 (unaudited, dollars in thousands) % Change Balance sheet (period end) June 30, December 31, June 30, 2007 Assets 2007 2006 % Change 2006 to Dec. 31, 2006 Cash and due from banks $ 68,385 $89,921 (23.95) % $ 95,388 (28.31) % Due from banks - Interest bearing 984 1,434 (31.38) 1,217 (19.15) Fed Funds sold - 100.00 Securities 726,393 719,945 0.90 736,707 (1.40) Loans held for sale 6,778 6,038 12.26 3,170 113.82 Portfolio Loans: Commercial and commercial real estate 1,560,506 1,552,758 0.50 1,575,170 (0.93) Residential real estate 841,512 913,670 (7.90) 896,533 (6.14) Consumer and home equity 427,780 443,872 (3.63) 436,510 (2.00) Total portfolio loans 2,829,798 2,910,300 (2.77) 2,908,213 (2.70) Allowance for loan losses (31,928) (30,592) 4.37 (31,979) (0.16) Net portfolio loans 2,797,870 2,879,708 (2.84) 2,876,234 (2.72) Premises and equipment, net 68,496 65,940 3.88 67,404 1.62 Goodwill 137,258 137,258 - 137,258 - Core deposit intangible, net 6,698 9,133 (26.66) 7,889 (15.10) Other assets 174,325 179,626 (2.95) 172,876 0.84 Total Assets $3,987,187 $4,089,003 (2.49) % $4,098,143 (2.71) % Liabilities and Shareholders' Equity Non-interest bearing demand deposits $ 394,660 $386,811 2.03 % $ 401,909 (1.80) % Interest bearing demand deposits 351,233 340,184 3.25 356,088 (1.36) Money market accounts 381,281 376,825 1.18 354,082 7.68 Savings deposits 421,513 465,649 (9.48) 441,226 (4.47) Certificates of deposit 1,444,656 1,399,695 3.21 1,442,242 0.17 Total deposits 2,993,343 2,969,164 0.81 2,995,547 (0.07) Federal Home Loan Bank borrowings 265,119 412,756 (35.77) 358,907 (26.13) Short-term borrowings 197,871 164,786 20.08 202,561 (2.32) Junior subordinated debt 87,638 87,638 - 87,638 - Other liabilities 37,665 38,028 (0.95) 36,615 2.87 Shareholders' equity 405,551 416,631 (2.66) 416,875 (2.72) Total Liabilities and Shareholders' Equity $3,987,187 $4,089,003 (2.49) % $4,098,143 (2.71) % Average balance sheet and net interest margin analysis Three months ended June 30, Six months ended June 30, 2007 2006 2007 2006 Average Average Average Average Average Average Average Average Assets Balance Rate Balance Rate Balance Rate Balance Rate Due from banks - interest bearing $ 1,466 2.19% $ 2,738 1.61% $ 1,388 2.18% $ 2,274 1.34% Loans, net of unearned income 2,832,325 6.85% 2,925,875 6.45% 2,848,651 6.84% 2,926,697 6.39% Securities: Taxable 408,187 5.01% 403,013 4.39% 400,049 4.94% 492,704 4.22% Tax-exempt 332,504 6.69% 373,908 6.67% 337,519 6.70% 385,977 6.67% Total securities 740,691 5.76% 776,921 5.48% 737,568 5.75% 878,681 5.29% Federal funds sold 31,767 5.45% 7,253 4.76% 20,513 5.27% 3,646 4.72% Other earning assets (1) 21,517 5.78% 31,890 5.35% 22,123 5.53% 37,176 4.69% Total earning assets 3,627,766 6.60% 3,744,677 6.23% 3,630,243 6.60% 3,848,474 6.12% Other assets 383,209 396,758 387,402 396,938 Total Assets $4,010,975 $4,141,435 $4,017,645 $ 4,245,412 Liabilities and Shareholders' Equity Interest bearing demand deposits $ 357,780 1.37% $ 350,860 1.10% $ 350,598 1.29% $ 335,741 0.90% Money market accounts 372,368 2.72% 389,506 2.16% 364,158 2.61% 407,347 2.12% Savings deposits 428,268 1.34% 465,994 1.27% 433,870 1.36% 465,652 1.19% Certificates of deposit 1,442,201 4.60% 1,400,929 3.82% 1,440,551 4.51% 1,405,270 3.71% Total interest bearing deposits 2,600,617 3.35% 2,607,289 2.75% 2,589,177 3.28% 2,614,010 2.65% Federal Home Loan Bank borrowings 327,172 4.08% 470,221 3.68% 338,639 3.95% 536,111 3.64% Short-term borrowings 167,772 5.14% 139,798 4.40% 171,080 4.43% 177,235 4.30% Junior subordinated debt 87,638 6.49% 87,638 6.41% 87,638 6.51% 87,638 6.34% Total interest bearing liabilities 3,183,199 3.61% 3,304,946 3.05% 3,186,534 3.50% 3,414,994 2.99% Non-interest bearing demand deposits 384,435 383,779 384,636 378,449 Other liabilities 36,294 35,601 37,097 35,584 Shareholders' equity 407,047 417,109 409,378 416,385 Total Liabilities and Shareholders' Equity $4,010,975 $4,141,435 $4,017,645 $ 4,245,412 Taxable equivalent net interest spread 2.99% 3.18% 3.10% 3.13% Taxable equivalent net interest margin 3.46% 3.54% 3.52% 3.47% (1) Federal Reserve stock, Federal Home Loan Bank stock and equity securities that do not have readily determinable fair market values. WESBANCO, INC. Consolidated Selected Financial Highlights Page 7 (unaudited, dollars in thousands, except per share amounts) Quarter Ended June 30, March 31, Dec. 31, Sept. 30, June 30, Statement of income 2007 2007 2006 2006 2006 Interest income $ 57,812 $ 57,193 $ 57,886 $ 56,942 $ 55,994 Interest expense 28,626 27,200 27,609 26,233 25,130 Net interest income 29,186 29,993 30,277 30,709 30,864 Provision for credit losses 1,776 1,460 1,568 2,268 2,263 Net interest income after provision for credit losses 27,410 28,533 28,709 28,441 28,601 Non-interest income Trust fees 3,885 4,338 3,733 3,711 3,537 Service charges on deposits 4,431 3,883 4,301 4,437 4,179 Net securities gains 39 678 35 17 92 Other income 4,202 3,357 2,861 3,492 3,382 Gain on sale of branch offices (1) - 980 - - 153 Gains on early extinguishment of debt 895 - - 17 1,047 Total non-interest income 13,452 13,236 10,930 11,674 12,390 Non-interest expense Salaries and employee benefits 13,815 13,878 13,423 13,529 13,315 Net occupancy 1,866 2,003 1,937 1,688 1,866 Equipment 1,884 1,902 1,937 1,961 1,993 Core deposit intangibles 596 596 617 628 633 Marketing expense 1,414 622 1,290 943 1,837 Other operating expenses 7,397 7,384 7,271 7,180 7,344 Total non-interest expense 26,972 26,385 26,475 25,929 26,988 Income before provision for income taxes 13,890 15,384 13,164 14,186 14,003 Provision for income taxes (3) 1,595 3,437 2,528 2,632 2,742 Net income $ 12,295 $11,947 $ 10,636 $11,554 $ 11,261 Taxable equivalent net interest income $ 31,133 $ 32,005 $ 32,330 $ 32,806 $ 33,046 Per common share data Net income per common share - basic $ 0.59 $ 0.56 $ 0.49 $ 0.53 $ 0.52 Net income per common share - diluted $ 0.59 $ 0.56 $ 0.49 $ 0.53 $ 0.52 Dividends declared $ 0.275 $ 0.275 $ 0.265 $ 0.265 $ 0.265 Book value (period end) $ 19.54 $ 19.40 $ 19.39 $ 19.45 $ 19.13 Tangible book value (period end) $ 12.60 $ 12.50 $ 12.64 $ 12.69 $ 12.41 Average shares outstanding - basic 20,838,798 21,271,328 21,523,291 21,700,328 21,893,943 Average shares outstanding - diluted 20,884,156 21,325,166 21,580,177 21,746,255 21,946,829 Period end shares outstanding 20,759,920 20,948,040 21,496,793 21,551,703 21,783,350 Full time equivalent employees 1,191 1,168 1,168 1,191 1,176 Selected ratios Return on average assets 1.23% 1.20% 1.03% 1.13% 1.09% Return on average equity 12.12% 11.77% 10.06% 10.97% 10.83% Yield on earning assets (2) 6.60% 6.59% 6.45% 6.40% 6.23% Cost of interest bearing liabilities 3.61% 3.46% 3.37% 3.21% 3.05% Net interest spread (2) 2.99% 3.14% 3.08% 3.19% 3.18% Net interest margin (2) 3.46% 3.56% 3.49% 3.56% 3.54% Efficiency (2) 60.50% 58.32% 61.20% 58.30% 59.40% Average loans to average deposits 94.88% 96.72% 97.17% 98.40% 97.82% Trust Assets, market value at period end $ 3,041,464 $ 2,972,044 $2,976,621 $ 2,873,159 $ 2,797,321 (1) March 2007 includes gain on sale of branch facility which was replaced with a new facility whereas June 2006 includes the balance of the gain on sale of Ritchie County branches and associated operations. (2) The yield on earning assets, net interest margin, net interest spread and efficiency ratios are presented on a fully taxable-equivalent (FTE) and annualized basis. The FTE basis adjusts for the tax benefit of income on certain tax-exempt loans and investments.WesBanco believes this measure to be the preferred industry measurement of net interest income and provides a relevant comparison between taxable and non-taxable amounts. (3) The 2nd quarter of 2007 income tax provision includes a $1.6 million credit to correct the recognition of the cumulative benefit of tax exempt accretion, as of December 31, 2006, of original issue discount ontax exempt bonds, net of non-deductible purchase premium, by writing off deferred taxes provided on this net accretion prior to 2007. WESBANCO, INC. Consolidated Selected Financial Highlights Page 8 (unaudited, dollars in thousands) Quarter Ended June 30, March 31, Dec. 31, Sept. 30, June 30, Asset quality data 2007 2007 2006 2006 2006 Non-performing assets: Non-accrual loans $9,651 $12,126 $16,154 $10,356 $13,361 Renegotiated loans - Total non-performing loans 9,651 12,126 16,154 10,356 13,361 Other real estate and repossessed assets 4,067 3,369 4,052 4,109 3,263 Total non-performing loans and assets $13,718 $15,495 $20,206 $14,465 $16,624 Loans past due 90 days or more $7,869 $6,194 $6,488 $11,594 $9,784 Non-performing assets/total assets 0.34 % 0.38 % 0.49 % 0.35 % 0.41 % Non-performing assets/total loans, other real estate and repossessed assets 0.48 % 0.54 % 0.69 % 0.49 % 0.57 % Non-performing loans/total loans 0.34 % 0.43 % 0.55 % 0.35 % 0.46 % Non-performing loans and loans past due 90 days or more/total loans 0.62 % 0.64 % 0.78 % 0.75 % 0.79 % Non-performing loans, loans past due 90 days and other real estate owned/total loans and other real estate owned 0.75 % 0.75 % 0.89 % 0.87 % 0.89 % Allowance for loan losses Allowance for loan losses $31,928 $31,757 $31,979 $31,669 $30,592 Provision for loan losses 1,500 1,460 1,568 2,268 2,263 Net loan charge-offs 1,329 1,682 1,258 1,191 3,962 Annualized net loan charge-offs /average loans 0.19 % 0.24 % 0.17 % 0.16 % 0.54 % Allowance for loan losses/total loans 1.13 % 1.12 % 1.10 % 1.08 % 1.05 % Allowance for loan losses/non-performing loans 3.31 x 2.62 x 1.98 x 3.06 x 2.29 x Allowance for loan losses/non-performing loans and past due 90 days or more 1.82 x 1.73 x 1.41 x 1.44 x 1.32 x Capital ratios Tier I leverage capital 9.21 % 9.14 % 9.27 % 9.23 % 9.06 % Tier I risk-based capital 11.98 % 12.20 % 12.35 % 12.30 % 12.32 % Total risk-based capital 13.07 % 13.30 % 13.44 % 13.38 % 13.37 % Shareholders' equity to assets 10.15 % 10.23 % 10.26 % 10.27 % 10.07 % Tangible equity to tangible assets (1) 6.80 % 6.88 % 6.95 % 6.93 % 6.77 % (1) Tangible equity is defined as shareholders' equity less goodwill and other intangible assets, and tangible assets are defined as total assets less goodwill and other intangible assets. The calculation is based on quarterly averages. WESBANCO, INC. Reconciliation Table - Non-GAAP Financial Information Page 9 (unaudited, dollars in thousands, except per share amounts) Note: This press release contains financial information other than that provided by accounting principles generally accepted in the United States of America (“GAAP”). The Company’s management believes these Non-GAAP measurements, which exclude the effects of restructuring expenses, other-than-temporary impairment losses, gains on sale of branch offices and adjustments to tax liability accrued in prior periods , are essential to a proper understanding of the operating results of the Company’s core business largely because they allow investors to see clearly the performance of the Company without the restructuring charges included in certain key financial ratios. These Non-GAAP measurements are not a substitute for operating results determined in accordance with GAAP nor do they necessarily conform to Non-GAAP performance measures that may be presented by other companies. These Non-GAAP measures should not be compared to Non-GAAP performance measures of other companies. For the Three Months Ended For the Six Months Ended June 30, June 30, 2007 2006 2007 2006 Net income $12,295 $11,261 $24,242 $16,845 Add: restructuring expenses, net of tax (1) - - - 324 Add: other-than-temporary impairment losses, net of tax (1) - - - 4,829 Subtract: adjustment to correct tax liability accrued in prior periods (5) (1,615) - (1,615) - Subtract: gains on sale of branch offices, net of tax (1)(4) - (92) (588) (1,571) Core operating earnings $10,680 $11,169 $22,039 $20,427 Net income per common share (3) $0.59 $0.52 $1.15 $0.77 Effects of restructuring expenses, net of tax (1) - - - 0.02 Effects of other-than-temporary impairment losses, net of tax (1) - - - 0.22 Effects of adjustment to correct tax liability accrued in prior periods (5) (0.08) - (0.08) - Effects of gains on sale of branch offices, net of tax (1)(4) - - (0.03) (0.07) Core operating earnings per common share (3) $0.51 $0.52 $1.04 $0.94 Selected ratios Return on average assets 1.23% 1.09% 1.22% 0.80% Effects of restructuring expenses, net of tax (1) 0.00% 0.00% 0.00% 0.01% Effects of other-than-temporary impairment losses, net of tax (1) 0.00% 0.00% 0.00% 0.11% Effects of adjustment to correct tax liability accrued in prior periods (5) (0.04%) 0.00% (0.04%) 0.00% Effects of gains on sale of branch offices, net of tax (1)(4) 0.00% (0.01%) (0.01%) (0.04%) Core operating return on average assets 1.19% 1.08% 1.17% 0.88% Return on average equity 12.12% 10.83% 11.94% 8.16% Effects of restructuring expenses, net of tax (1) 0.00% 0.00% 0.00% 0.08% Effects of other-than-temporary impairment losses, net of tax (1) 0.00% 0.00% 0.00% 1.16% Effects of adjustment to correct tax liability accrued in prior periods (5) (0.40%) 0.00% (0.39%) 0.00% Effects of gains on sale of branch offices, net of tax (1)(4) 0.00% (0.09%) (0.14%) (0.38%) Core operating return on average equity 11.72% 10.74% 11.41% 9.02% Efficiency ratio (2) 60.50% 59.40% 59.40% 63.93% Effects of restructuring expenses, net of tax (1) 0.00% 0.00% 0.00% (0.40%) Effects of other-than-temporary impairment losses, net of tax (1) 0.00% 0.00% 0.00% (6.05%) Effects of gains on sale of branch offices, net of tax (1)(4) 0.00% 0.20% 0.66% 1.97% Core operating efficiency ratio 60.50% 59.60% 60.06% 59.45% (1) The related income tax expense is calculated usinga combined Federal and State income tax rate of 40%. (2) The yield on earning assets, net interest margin, net interest spread and efficiency ratios are presented on a fully taxable-equivalent (FTE) and annualized basis. The FTE basis adjusts for the tax benefit of income on certain tax-exempt loans and investments.WesBanco believes this measure to be the preferred industry measurement of net interest income and provides a relevant comparison between taxable and non-taxable amounts. (3) The dilutive effect from stock options was immaterial and accordingly, basic and diluted earnings per share are the same. (4) Year-to-date 2007 includes gain on sale of branch facility which was replaced with a new facility whereas year-to-date 2006 includes gain on sale of Ritchie County branches and associated operations. (5) The adjustment corrects the recognition of the cumulative benefit of tax exempt accretion, as of December 31, 2006, of original issue discount on tax exempt bonds, net of non-deductible purchase premium, by writing off deferred taxes provided on this net accretion prior to 2007.
